Citation Nr: 1341675	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  05-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating for compensation based on individual unemployability (TDIU) prior to October 26, 2011.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to September 1970, to include service in the Republic of Vietnam from August 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran and his spouse testified before the Veterans Law Judge at a March 2010 Travel Board hearing.  A copy of that hearing transcript has been associated with his claims file.

In a September 2010 decision, the Board, in part, remanded this issue for additional development.

In March 2012, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in March 2011 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  In an April 2012 correspondence, the Veteran indicated that he did not wish to appear at a hearing and he wished for his case to be considered by the evidence of record. 

In a March 2013 decision, the Board again remanded this issue for additional development.

The issue of whether new and material evidence has been received to reopen a claim for service connection for a low back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal. 

In the March 2013 decision, the Board remanded the issue of entitlement to a TDIU prior to October 26, 2011for further development.  This development included affording the Veteran a VA examination to determine whether the Veteran's service-connected disabilities alone, without consideration of the nonservice-connected disabilities, precluded the Veteran from obtaining or maintaining any gainful employment prior to October 26, 2011.  Notably, in March 2011 and December 2011 opinions, a VA family nurse practitioner opined that from a medical standpoint, the Veteran was unemployable.  However, the March 2011 and December 2011 opinions were based on the Nurse Practitioner's positive relationship between the Veteran's claimed bilateral hip and bilateral shoulder disabilities and service.  As the March 2013 Board decision also denied entitlement to service connection for the Veteran's claimed bilateral hip and bilateral shoulder disabilities, a VA opinion was required to determine whether the Veteran was unemployable due solely to his service-connected disabilities (without regard to the heart disease for which service connection was granted as 100 percent disabling on October 26, 2011).

Prior to October 26, 2011, service connection was in effect for posttraumatic stress disorder (PTSD) rated as 70 percent disabling, Type II diabetes mellitus rated as 40 percent disabling, peripheral neuropathy of the right upper extremity rated as 0 percent disabling, peripheral neuropathy of the left upper extremity rated as 0 percent disabling, peripheral neuropathy of the left lower extremity rated as 10 percent disabling, peripheral neuropathy of the right lower extremity rated as 10 percent disabling and dermatitis which is assigned a noncompensable rating.  

Per the March 2013 Board instructions, the Veteran underwent VA examinations in May 2013 and August 2013.  In a May 2013 VA general examination, a VA physician opined that it was less likely than not that the Veteran's service-connected diabetes mellitus and peripheral neuropathy in isolation would render the Veteran unemployable.  Also in May 2013, a VA psychologist opined that it was less likely than not that the Veteran's PTSD symptoms rendered him unable to obtain or maintain substantially gainful employment.  Finally, in August 2013, a VA dermatologist opined that it was less likely than not that the Veteran's service-connected dermatitis impacted his ability to gain employment.

While the May 2013 and August 2013 VA examiners addressed the Veteran's service-connected disabilities separately in regards to whether they alone resulted in the Veteran being unable to obtain or maintain substantially gainful employment, none of the VA examiners' opinions discussed the cumulative effect of his service-connected disabilities as was specifically instructed by the March 2013 Board remand instructions.

Notably, in a November 2013 Appellant's Brief, the Veteran's representative noted that while the Veteran was provided with VA examinations which addressed each service-connected disability's effect on the Veteran's employability "in isolation", the examiner's did not provide an opinion on the combined effects of the service-connected disabilities.

Accordingly, the May 2013 and August 2013 examination reports do not comply with the Board's March 2013 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, an appropriate examiner should render in opinion in accordance with the Board's March 2013 directives cited herein as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the cumulative effect of his service-connected disabilities (except for his service-connected heart disease).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an appropriate health care specialist to review the claims folder and determine whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the cumulative effect of his service-connected disabilities (except for his service-connected heart disease).  In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone in concert with each other).  The examiner must be advised that the opinion should exclude consideration of the impact of his service-connected heart disease.

Please note that if the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, please nevertheless include a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities. 

The examiner should fully describe the objective findings that support his or her conclusions.  The claims folder should be made available to the examiners in conjunction with the opinion request, and the examiner must indicate on the report that such a review was undertaken.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

2.  Ensure that the opinion report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

